Citation Nr: 1537147	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  15-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to December 1958, from October 1961 to June 1962, and from June 1965 to December 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The RO denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities in its November 2014 rating decision.  In December 2014, the Veteran filed a substantive appeal to the Board (VA Form 9) which was construed by the RO as a notice of disagreement contesting that decision.  As the RO has not yet issued a statement of the case addressing the Veteran's TDIU claim, the Board must remand it for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of said issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Moreover, the Veteran is seeking an initial evaluation in excess of 50 percent for his service-connected posttraumatic stress disorder (PTSD).  Review of the evidence of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In September 2013, the Veteran was afforded a VA psychiatric examination to determine the nature and severity of his PTSD.  Later that same month, the RO issued a rating decision which granted entitlement to service connection for PTSD and assigned an initial 50 percent evaluation, effective August 20, 2012.  In a timely notice of disagreement contesting that decision, the Veteran asserted that his service-connected PTSD was much worse and caused his inability to function in almost all areas.  As such, he claimed that his service-connected PTSD warranted a higher initial disability evaluation.

In his December 2014 substantive appeal, the Veteran claimed that he continued to disagree with the RO's September 2013 rating decision for the same reasons stated in his notice of disagreement.

Given the passage of time in this case, along with the Veteran's contentions that his PTSD is much more severe and affects his inability to function in almost all areas, the RO should schedule the Veteran for a new examination to determine the current severity of his service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  The RO, with the assistance of the Veteran, must also attempt to obtain any available updated VA and private treatment records.

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to TDIU due to service-connected disabilities.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

2.  The RO must contact the Veteran and afford him the opportunity to identify all VA and non-VA medical care providers who have treated him for his service-connected PTSD during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

3.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected PTSD.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms and disorders found.  If multiple psychiatric disorders are found, the examiner must separate out, if possible, the manifestations of each disorder found.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning, for each separate psychiatric disorder, if possible.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his PTSD claim.  The consequences for failure to report for a VA examination without good cause may include denial of his PTSD claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the Veteran's claim seeking entitlement to an initial evaluation in excess of 50 percent for service-connected PTSD.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

